Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 1 of 10




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


        Plaintiffs’ Exhibit 1
        Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 2 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CHRISTIAN W. SANDVIG et al.,

                          Plaintiffs,
                                                     Case No. 1:16-cv-1368 (JDB)
v.

WILLIAM P. BARR, in his official capacity as
Attorney General of the United States,

                          Defendant.


        DECLARATION OF PLAINTIFF CHRISTOPHER “CHRISTO” WILSON


        1.      I am an Associate Professor of Computer Science at Northeastern University, in

the Khoury College of Computer Sciences.

        2.      I live in Roslindale, Massachusetts.

        3.      I hold a Ph. D. in Computer Science from the University of California, Santa

Barbara.

        4.      My research focuses on auditing algorithms, security and privacy, and online

social networks.

        5.      I have frequently collaborated on research with Alan Mislove. We work together

at Northeastern University and have co-authored several papers measuring personalization and

discrimination online. Part of our work involves using measured data to analyze and understand

complex phenomena on the Internet. In many cases, we have used the knowledge gained from

measurements of the Internet to build systems that improve security, privacy, and transparency

for Internet users.




                                                 1
         Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 3 of 10



   Background
         6.    Outcomes-based audit testing is a method of testing that examines the outputs or

outcomes of an algorithmic decision.

         7.    Outcomes-based audit testing enables researchers to compare the content that is

shown to different users online.

         8.    Outcomes-based audit testing is a way to determine whether users are

experiencing discrimination in transactions covered by civil rights laws on the basis of their

protected class status.

         9.    Without outcomes-based audit testing of certain online websites there may be no

way to determine whether discrimination based on protected class status is occurring.

         10.   I intend to access or visit certain online hiring websites for purposes of

conducting academic research regarding potential online discrimination.

         11.   I intend to study algorithmic discrimination in the employment context. Along

with Professor Mislove, I have designed and intend to conduct a study that would determine

whether the algorithms used by some hiring websites produce results that discriminate against

job seekers by race, gender, or other characteristics. I herein refer to this study as the “research

plan.”

Research Plan

         12.   Our research plan involves studying online hiring websites that advertise

employment opportunities, allow users to apply for employment opportunities, or allow

employers or recruiters to view potential job candidates.

         13.   Our research plan involves audit testing and related investigative work to

determine whether online hiring websites’ algorithms treat users differently based on

characteristics, such as race or gender, that constitute a protected class status under civil rights

                                                   2
        Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 4 of 10



laws. I herein refer to such differential treatment on the basis of protected class status as “online

discrimination.”

       14.     Online hiring websites may allow job seekers to create personal profiles, upload

their resumes, and potentially apply for open positions. At the same time, companies and

recruiters may post open positions onto these sites, and use the sophisticated tools the websites

provide to screen candidates.

       15.     Some hiring websites provide recruiters with a search engine-like interface that

allows recruiters to query, filter, and browse all of the job seekers on the website. Like any

search engine, these recruiter tools frequently use proprietary algorithms to rank job seekers.

       16.     The order of the job seeker ranking may influence the next steps taken by the

recruiter, including which job seekers are offered interviews or employment.

       17.     I seek to determine whether the ranking algorithms on online hiring websites

produce discriminatory outputs by systematically ranking specific classes of people (e.g., people

of color or women) below others. This could happen intentionally or inadvertently.

       18.     Our research plan will be an audit study that will test the hypothesis that hiring

websites may produce discriminatory outputs by relying on data that includes real-world biases.

For example, a hiring website could rank job candidates in search results in a racially disparate

manner if the algorithm that determines which results are displayed takes into account factors—

gleaned from a user’s resume, browsing history, or social networking profiles—that correlate

with race.

       19.     On each hiring website, Professor Mislove and I will investigate whether there are

correlations between the rank ordering of job candidates in search results and race, gender, or

age. If we observe that candidates with specific attributes are consistently ranked lower (when



                                                  3
        Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 5 of 10



controlling for other confounding variables), this may indicate that the algorithm is

discriminatory.

        20.     To investigate online discrimination in the employment context online, we will

create profiles for fictitious job seekers, post fictitious job opportunities, and compare our

fictitious users’ rankings in a list of candidates for the fictitious jobs. The goal of this audit study

is to examine how the websites rank the fictitious candidates for the fictitious jobs, and whether

such ranking is influenced by race, gender, age, or other attributes.

        21.     We plan to create tester accounts reflecting fictitious users with varying attributes

(e.g., race, gender, age). These accounts will always include one uniform, globally unique

attribute (e.g., attendance at a fictitious high school) so that we can search for the fictitious users

as distinct from genuine jobseekers. These tester accounts will then be used to search for

fictitious jobs that we will post on the websites.

        22.     We will systematically conduct searches as the employers of the fictitious jobs we

have posted (in other words, using tester employer accounts we have created), using the same

keywords that were tested earlier, with the addition of a filter corresponding to the uniform

attribute (e.g., the fictitious high school). This will ensure that the search results contain only the

fictitious users.

        23.     By comparing the rankings of fictitious users with certain attributes to those

without those attributes, we will be able to examine how specific user attributes such as race

impact search rank.

        24.     We have designed our research plan to minimize any harm by limiting the number

of concurrent tests that we run and deleting the job listings and job seeker accounts when we are

done.



                                                     4
           Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 6 of 10



       25.      We have designed our research plan to minimize any effect on the target

websites’ operations by creating or using the minimum number of accounts necessary to conduct

the study, including minimizing false accounts, and by avoiding sending too many service

requests to a website or platform.

       26.      When we conduct an online study, we will typically rate limit our requests to a

website to one every 10 to 30 seconds, to minimize any load on the website’s servers.

       27.      We have designed our research plan to minimize any harm to third-party users of

the websites by, among other things, making sure that real job seekers are unlikely to find, and

discouraged from applying to, the fictitious jobs. We will also take steps to ensure our fictitious

job seeker accounts are unlikely to appear in search results for real recruiters’ reasonable search

queries.

       28.      I intend to bring the results of this research to the public and to publish our

findings in academic or conference papers.

       29.      I have previously published the results of research into online discrimination in

academic or conference papers.

       30.      Our research plan requires providing false information to the websites we study,

including by making fictitious job postings.

       31.      Our research plan requires creating tester accounts using false or misleading

information on the websites we study.

       32.      Creating tester accounts sometimes requires providing false information. Creating

tester accounts sometimes does not require providing false information but may nonetheless

constitute providing misleading information when it is in violation of website terms of service




                                                   5
        Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 7 of 10



that require that anyone creating an account be a job seeker or an employer or be using the

website only for the purpose of finding a job or recruiting candidates for a job.

        33.     The methodology we intend to use in our research plan is standard within our

research community as a means of audit testing for discrimination.

        34.     Our research plan requires providing false information to websites about the

qualifications of fictitious job applicants in order to isolate the effect of the characteristic being

studied, such as race or gender. No adequate alternative exists where research seeks to isolate the

impact of a single such characteristic.

        35.     I am aware that our research plan will violate target websites’ terms of service

prohibiting providing false information and/or creating accounts using false information.

        36.     I do not intend to seek permission from a target hiring website prior to conducting

an algorithmic discrimination audit of that website.

        37.     Seeking permission from a target website prior to conducting an audit test for

discrimination would affect the scientific validity of such research.

        38.     Once a company knows it is going to be audited or tested for potential

discrimination, it can change its behavior for the time period of the test or research in a way that

could affect the test or research findings.

        39.     The results of audit testing or academic research into online discrimination could

expose a website to potential liability or embarrassment, and could require the company to spend

money re-engineering its systems as a result.

        40.     I described my intention to conduct the proposed research plan in my application

for a National Science Foundation CAREER grant, which I submitted in 2015.




                                                   6
        Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 8 of 10



       41.       My CAREER grant application listed certain hiring websites and/or platforms that

I and Professor Mislove intend to access in the future for purposes of conducting the research

plan, but the list of websites was not exhaustive.

       42.       I received the NSF CAREER grant, which is intended to fund research over the

course of five years.

       43.       The platforms and/or websites in the employment or hiring industry change

rapidly, and the practicability of auditing them may also vary, such that I cannot now identify all

such platforms and/or websites that I will access in the future for purposes of conducting the

research plan.

       44.       Terms of service may be subject to change at any time, without notice to users,

and without a record provided to users of what terms of service were operative on each and every

visit they made to a website.

       45.       I do not have a record of the terms of service that were operative on each and

every visit I made to a website during the course of my past research.

       46.       Professor Mislove and I have designed our research plan to have at most a de

minimis impact, if any, on the target websites’ operations.

       47.       Professor Mislove and I have designed our research plan to have at most a de

minimis impact, if any, on third-party users.

       48.       We have designed our research plan such that any false or misleading speech

during the course of creating fictitious accounts or postings will not cause material harm to the

target websites’ operations because it will have a de minimis impact, if any, on the target

websites’ operations.




                                                  7
        Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 9 of 10



       49.     My intention in providing false or misleading speech to websites I study as part of

our research plan is to conduct academic research into online discrimination.

       50.     My intention in providing false or misleading speech to websites I study as part of

our research plan is specifically to determine whether online hiring websites use algorithms

whose results discriminate against job seekers by race, gender, or other protected class status

under civil rights laws.

       51.     As part of our research plan, I do not intend to access any data or information on

the websites I study that is not made available to the public or to any individual who creates an

account on the site.

Fear of Prosecution

       52.     I am concerned that violating terms of service in the course of the research plan

will subject me to criminal prosecution under the Computer Fraud and Abuse Act’s Access

Provision at 18 U.S.C. § 1030(a)(2)(C).

       53.     Many website or platform terms of service prohibit providing false or misleading

information and/or creating tester accounts using false information.

       54.     The following employment websites had terms of service prohibiting creating

accounts using false information and/or providing false or misleading information as of February

14, 2019, the date on which I visited them and read their terms of service: LinkedIn, Monster,

and CareerBuilder. True and correct copies of the relevant terms of service that I viewed are

included as Plaintiffs’ Exhibits 7, 8, and 9.

       55.     I do not wish to be exposed to criminal prosecution as a result of conducting the

research plan to study online discrimination.




                                                 8
Case 1:16-cv-01368-JDB Document 48-1 Filed 03/07/19 Page 10 of 10
